Citation Nr: 1617736	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression and anxiety disorder, not otherwise specified (NOS) (claimed as a nervous disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961, and from July 1964 to February 1965.  He also served on active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including obtaining an addendum to the his November 2009 VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  By an unappealed May 2003 decision, the claim of entitlement to service connection for a psychiatric disorder was not reopened based on a finding that new and material evidence failed to demonstrate that a psychiatric disorder was either incurred in, or aggravated by, active duty service.

2.  Evidence received since the May 2003 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression and anxiety disorder, not otherwise specified (NOS) (claimed as a nervous disorder).



CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied reopening service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression and anxiety disorder, not otherwise specified (NOS) (claimed as a nervous disorder) has not been received; accordingly, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for a psychiatric disorder (originally claimed as a nervous disorder).  In order to do so, he must submit new and material evidence as that term is defined by law.  As he has not done so, the appeal is denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Service connection may also be granted for aggravation of a preexisting injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2015).

However as here, a finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, supra (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The Veteran's claim for service connection for a nervous disorder was originally denied in an April 1965 rating decision based on a finding that a nervous/psychiatric disorder existed prior to active duty service and had not been aggravated therein.  He was notified of this decision in a May 1965 letter, which advised him of his right to appeal the decision; as he did not appeal, the decision became final.  He again submitted claims to reopen his claim, which were denied in September 1975 and May 2003 rating decisions, respectively.  The May 2003 rating decision is now final.  As such, it is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).   

Evidence received since the original April 1965 rating decision includes VA treatment records that show that the Veteran has been diagnosed with various mental health disorders, including an anxiety disorder, NOS, and major depression.  Evidence received since the May 2003 rating decision includes updated VA treatment records, which continue to show diagnoses of various mental disorders, a November 2009 VA examination report, an August 2014 examination addendum, and numerous statements from the Veteran.  There are also many duplicate service treatment and personnel reports, which were of record at the time of the last final denial. 

While the updated VA treatment reports are new, in that they were not of record at the time of the May 2003 rating decision, they are not material because they fail to relate any of the Veteran's current mental health disorders to service or demonstrate that his pre-service psychiatric disorder was permanently aggravated by service.  Thus, they are essentially duplicative of the evidence of record at the time of the previous denial.  Similarly, although the November 2009 VA examination report and August 2014 examination addendum are new, neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).    

With regard to the his statements, the Board finds that these assertions do not constitute new and material evidence, as they are largely restatements of his previous assertions made at the time of the May 2003 rating decision.  Among these statements is a letter from the Veteran, received in September 2014, in which he again says that he first developed a mental disorder in service.  He also states that, while cleaning a 105 mm self-propelled Howitzer in service, he slipped and hit his head.  He contends, via his representative, that this statement is not only new, but also material, because it is lay evidence and was received after the VA clinician reviewed his file in order to prepare the August 2014 examination addendum.  

The Board disagrees, as this is a duplicate of a letter received in June 2010, which was already of record and reviewed by the VA clinician in August 2014.  While the Board does not doubt that the Veteran is sincere in his belief that service connection is warranted; his statements were previously considered, and his opinion alone does not constitute new and material evidence and is not sufficient to reopen his claim.

Accordingly, the Board finds that that, although the evidence received since the May 2003 rating decision is new, it does not constitute new and material evidence sufficient to reopen the claim.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

VA satisfied the notification requirements of the VCAA by means of a letter dated in September 2006, which informed him of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate his underlying service connection claim, the division of responsibility between him and VA for obtaining the required evidence, and requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also informed him of the specific reason for the previous denial.

The Board concludes that VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment and relevant personnel records, post-service VA treatment records, a VA examination dated in November 2009, and an examination addendum, dated in August 2014.  Additionally, the claims file contains the Veteran's written statements in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that has not already been obtained and associated with the record.  In a new and material evidence claim, VA's duty to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

With regard to the VA examination and addendum, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), where the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development, such as obtaining a new examination or opinion.  Here, although the RO arranged for the Veteran to undergo a VA examination and obtained an opinion regarding the etiology of his current mental disorders, the Board is not obligated to reopen the claim solely as a consequence of that development having occurred.  Moreover, to the extent that the examination was inadequate insofar as how it addressed the Veteran's service connection claim, any such inadequacy is moot, as the Board is finding that new and material evidence has not been received to reopen the claim.  See Woehlaert, supra. 


ORDER

In the absence of new and material evidence, the claim to reopen service connection for a psychiatric disorder, to include schizophrenic reaction, major depression and anxiety disorder, not otherwise specified (NOS) (claimed as a nervous disorder), is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


